Case 1:20-cv-11363-RGS Document 30-2 Filed 09/29/20 Page 1 of 3




                      Exhibit E
          Case 1:20-cv-11363-RGS Document 30-2 Filed 09/29/20 Page 2 of 3



From: Clopper, Eric <eclopper@g.harvard.edu>
Sent: Saturday, April 28, 2018 5:09 PM
To: Polleys, Ruth A.
Cc: Memorial Hall Production; Mabronski@aol.com
Subject: Re: Foregen event, Sanders Theatre, May 1

Hi Ruth,

Thanks for your messages! Sorry for the slow response -- it has been incredibly busy getting
ready for Tuesday.

I'm attaching the insurance certificate. I believe it meets all the stated requirements, but please let
me know if you have any concerns.

I understand your concerns about the posters. My publicist has been very aggressive with them.
Apparently, this is what is known in the publicity business as "implied nude" -- slightly
embarrassing to walk around campus and have the tourists pointing at me and then at the
posters! It's an edgy show, but we'll stay within the bounds of propriety, no worries.

The only feedback I received from both faculty and students about my inflatable penis team was
very positive, but I fully understand that Harvard Yard is private property and I will be sure to
tell them to remain off Harvard's property leading up to the show.

Best,
Eric

On Sat, Apr 28, 2018 at 2:26 PM, Polleys, Ruth A. <polleys@fas.harvard.edu> wrote:
Hi again, Eric,

A couple things:

1.) Reminder: we need a Certificate of Insurance before the event on May 1. Here's the contract
language for reference:

(paragraph 20) INSURANCE. Licensee shall maintain at all times during the License Period, at its own cost and
expense, insurance of the types and in the limits as follows: (a) a fully-paid Commercial General Liability insurance
policy, alone or in combination with umbrella liability insurance, in form and amount and with deductibles acceptable to
Harvard, but with limits of not less than $1,000,000 per occurrence and an annual aggregate limit of at least $2,000,000
with respect to bodily injury, personal injury, and property damage and, if any occupant or participant in the Program is
under the age of 18, a limit of at least $100,000 per person for sexual molestation; (b) Workers’ Compensation insurance
with statutory limits in accordance with applicable laws; and (c) if the Program is subject to Massachusetts Department of
Public Health at 105 C.M.R. 430.000 et seq., “Minimum Sanitation and Safety Standards for Recreational Operators for
Children”, Camper Accident and Health coverage with limits of $25,000 accident medical expense (benefit period of 52
weeks), and $5,000 accidental death & dismemberment coverage. All policies of insurance required pursuant to this
Section shall be issued by insurance companies authorized to provide that class of insurance in the Commonwealth of
Massachusetts with a minimum rating of A: IX by A.M. Best & Company. A duplicate original or certificate for each
such policy shall be delivered to Memorial Hall / Lowell Hall Complex’s Representative at least one week prior to the first
Time of Use. The insurance policy or policies shall not be cancelable except upon the insurer’s twenty days’ prior written
notice to Memorial Hall / Lowell Hall Complex’s Representative and shall be in form and substance subject to Harvard’s
and Memorial Hall / Lowell Hall Complex’s satisfaction.
          Case 1:20-cv-11363-RGS Document 30-2 Filed 09/29/20 Page 3 of 3




Note that item (c) is not applicable as minors are not involved. If there's someone else at Foregen
I should speak to about this, let me know. We welcome COIs in pdf form via email.

2) Due to the nature of the posters advertising the event, I've been asked to let you know that
zoning laws and our Entertainment License with the City of Cambridge do not permit nudity as
part of any event. The May 1 event may well not include nudity, but we want to be sure--and
want to be sure the Entertainment License for Sanders remains in compliance.

Send along any questions.

Thank you,

Ruth

_______________________________

Ruth Polleys
Program Manager
Office for the Arts at Harvard
Memorial Hall/Lowell Hall Complex
45 Quincy Street, room 027
Cambridge, MA 02138
T 617.496.6391; F 617.495.2420
http://www.fas.harvard.edu/memhall




--
Eric Clopper
Systems Administrator
Language Resource Center
Harvard University, Faculty of Arts and Sciences
phone: +1 617 384 9234
